The object of these two applications for writs was to compel the district judge to grant the relator a preliminary hearing on charges by affidavits of slander and conspiracy to destroy public records, no indictment or information having been returned *Page 270 
against him thereon, to determine whether or not there was any merit to the charges pending against him. It now appearing that this question has become moot for the reason, as pointed out in the district judge's response to the rules nisi issued by us, that the affidavits in these two instances have been withdrawn, the relator discharged, and his appearance bonds cancelled, the rules nisi issued are recalled and the relator's applications for writs dismissed.